DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on June 21, 2022 were received and fully considered. Claims 1 and 19 were amended. Claims 42 and 43 are new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-15, 19, 20, and 41-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a method of calibrating an analyte sensor using one or more reference measurements. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...determine that the RM1 is unexpected... calculate a first sensor analyte measurement (SM1) without using the RM1 for calibration... calculate a second sensor analyte measurement (SM2) with the RM1 used for calibration... determine that one or more of the RM1 and the RM2 are acceptable as calibration points, wherein determining that one or more of the RM1 and RM2 are acceptable as calibration points comprises comparing the RM2 with the SM1 and comparing the RM2 with the SM2... accept one or more of the RM1 and the RM2 as calibration points; and... calibrate the analyte sensor using at least one or more of the RM1 and the RM2 as calibration points.”

These limitations describe a mental process as the skilled artisan is capable of looking at analyte measurement data and making a mental assessment thereafter that the data is unexpected while performing calculation with and/or without said the unexpected data for calibration purposes. Furthermore, nothing from the claimed invention nor accompanying specification demonstrate that these steps cannot be done using simple pen and paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...using a light source of the analyte sensor to emit excitation light that interacts with indicator molecules of an analyte indicator of the analyte sensor; using the analyte sensor to generate sensor data indicative of an amount or concentration of an analyte in proximity to an analyte indicator of the analyte sensor, wherein using the analyte sensor to generate the sensor data comprises using a photodetector of the analyte sensor to generate a measurement indicative of a level of emission light emitting by the indicator molecules; using a transceiver interface device of the analyte sensor to convey the sensor data; using a sensor interface device of a transceiver of the analyte monitoring system to receive the sensor data conveyed by the analyte sensor; using the transceiver to receive a first analyte measurement (RM1); using a processor of the transceiver...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and outputting. See MPEP 2106.05(g).
Furthermore, the additional limitations do not add significantly more to the identified judicial exception as they pertain to conventional data gathering techniques as evidence by reciting structural limitations at a high level of generality (sensor interface, a transceiver interface device, processor). 
Independent claim 19 is also not patent eligible for substantially similar reasons.
Dependent claims 2-4, 7-15, 20, and 41-43 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea and/or recite additional limitations that are highly generalized, the latter of which amounts to pre-solution activity (data gathering).
Therefore, claims 1-4, 7-15, 19, 20, and 43 are not patent eligible under 35 USC 101.

Response to Arguments
Applicant’s argument's filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. While the current amendment is greatly appreciated, Examiner maintains that the claimed invention still recites patent ineligible subject matter. Again, the current amendment recites additional structural limitations that amount to pre-solution activity (data gathering steps). Examiner notes that “light source... to emit excitation light” and “a photodetector... to generate a measurement” are additional limitations that are recited very generically and do not integrate the identified judicial exception into a practical application as they amount to conventional sensors used for obtaining physiological data in medical diagnostic technologies. See MPEP 2106.05 (g). Please see corresponding rejection heading above for more detailed 101 analysis.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791